United States Court of Appeals
      for the Federal Circuit
               ______________________

              THALES VISIONIX INC.,
                 Plaintiff-Appellant

                          v.

                 UNITED STATES,
                 Defendant-Appellee

       ELBIT SYSTEMS OF AMERICA, LLC,
          Third Party Defendant-Appellee
              ______________________

                     2015-5150
               ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00513-TCW, Judge Thomas C.
Wheeler.
               ______________________

               Decided: March 8, 2017
               ______________________

    MEREDITH MARTIN ADDY, Tabet DiVito & Rothstein,
LLC, Chicago, IL, argued for plaintiff-appellant. Also
represented by ASHLEY CRETTOL INSALACO, DANIEL I.
KONIECZNY.

    ANDREW PAUL ZAGER, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for defendant-appellee. Also
represented by BENJAMIN C. MIZER, JOHN J. FARGO.
2                      THALES VISIONIX INC.   v. UNITED STATES




    KURT CALIA, Covington & Burling LLP, Redwood
Shores, CA, argued for third party defendant-appellee.
Also represented by JOHN ARTHUR KELLY, MATTHEW
AARON KUDZIN, RANGANATH SUDARSHAN, Washington,
DC.

    JEFFREY A. LAMKEN, MoloLamken LLP, Washington,
DC, for amicus curiae BSA | The Software Alliance. Also
represented by MICHAEL GREGORY PATTILLO, JR.
                ______________________

    Before MOORE, WALLACH, and STOLL, Circuit Judges.
MOORE, Circuit Judge.
     Thales Visionix, Inc. (“TVI”) appeals from the U.S.
Court of Federal Claims (“Claims Court”) judgment on the
pleadings holding that claims 1–5, 11–13, 20, 22–26, 32–
34, and 41 of U.S. Patent No. 6,474,159 (“’159 patent”) are
directed to patent-ineligible subject matter.       Thales
Visionix, Inc. v. United States, 122 Fed. Cl. 245, 257
(2015). We reverse the Claims Court’s determination for
all claims and remand for further proceedings.
                       BACKGROUND
    The ’159 patent discloses an inertial tracking system
for tracking the motion of an object relative to a moving
reference frame. ’159 patent at 1:54–56. Inertial sensors,
such as accelerometers and gyroscopes, measure the
specific forces associated with changes in a sensor’s posi-
tion and orientation relative to a known starting position.
Such sensors are used in a wide variety of applications,
including aircraft navigation and virtual reality simula-
tions. When mounted on a moving object, inertial sensors
can calculate the position, orientation, and velocity of the
object in 3-dimensional space, based on a specified start-
ing point, without the need for any other external infor-
mation. Because small errors in the measurement of
THALES VISIONIX INC.   v. UNITED STATES                    3



acceleration and angular velocity translate to large errors
in position over time, inertial systems generally include at
least one other type of sensor, such as an optical or mag-
netic sensor, to intermittently correct these errors that
compound over time.
    The patent disclosure recognized that conventional so-
lutions for tracking inertial motion of an object on a
moving platform were flawed because both object- and
platform-based inertial sensors measured motion relative
to earth, and the error-correcting sensors on the tracked
object measured position relative to the moving platform.
Id. at 1:23–42. Attempting to fuse this data produced
inconsistent position information when the moving plat-
form accelerated or turned. Id.
     The inertial sensors disclosed in the ’159 patent do
not use the conventional approach of measuring inertial
changes with respect to the earth. Id. at 7:12–23. In-
stead, the platform (e.g., vehicle) inertial sensors directly
measure the gravitational field in the platform frame. Id.
at 7:12–49, fig. 3D. The object (e.g., helmet) inertial
sensors then calculate position information relative to the
frame of the moving platform. Id. at 7:41–67, 8:1–17,
fig. 3D. By changing the reference frame, one can track
the position and orientation of the object within the
moving platform without input from a vehicle attitude
reference system or calculating orientation or position of
the moving platform itself. Id. at 8:34–41.
    There are multiple advantages of the disclosed system
over the prior art. First, it increases the accuracy with
which inertial sensors measure the tracked object on the
moving frame. Id. at 11:31–34. When the moving plat-
form accelerates or turns, the inertial sensor on the
platform directly measures the gravitational effect in the
moving reference frame and the system therefore requires
fewer measured inputs (and fewer points of potential
error) to determine the position and orientation of the
4                     THALES VISIONIX INC.   v. UNITED STATES



tracked object. Id. at 8:34–37. Second, the disclosed
system can operate independently, without requiring
other hardware on the moving platform that determine
the orientation or position of the moving platform itself.
Id. at 8:34–41. Third, because the whole system is in-
stalled on the inside of the moving platform, installation
is also simpler than previous inertial systems. Id. at 7:5–
10.
    Claims 1 and 22, the only independent claims, 1 recite:
    1. A system for tracking the motion of an object
    relative to a moving reference frame, comprising:
        a first inertial sensor mounted on the
        tracked object;
        a second inertial sensor mounted on the
        moving reference frame; and
        an element adapted to receive signals
        from said first and second inertial sensors
        and configured to determine an orienta-
        tion of the object relative to the moving
        reference frame based on the signals re-
        ceived from the first and second inertial
        sensors.
    22. A method comprising determining an orienta-
    tion of an object relative to a moving reference
    frame based on signals from two inertial sensors
    mounted respectively on the object and on the
    moving reference frame.



    1    The parties do not agree to any representative
claims, and TVI argues that the Claims Court erred by
failing to separately consider the eligibility of dependent
claims. Because we hold the independent claims patent
eligible, we do not reach this issue.
THALES VISIONIX INC.   v. UNITED STATES                  5



    TVI sued the government and asserted the helmet-
mounted display system (“HMDS”) in the F-35 Joint
Strike Fighter infringes claims 1–5, 11–13, 20, 22–26, 32–
34, and 41 of the ’159 patent. Elbit Systems of America
(“Elbit”), the government subcontractor that produces the
HMDS, joined the case as a third-party defendant. The
government and Elbit moved for judgment on the plead-
ings, arguing all asserted claims disclosed patent-
ineligible subject matter under 35 U.S.C. § 101 because
they claim a law of nature.
    The Claims Court granted the defendants’ motion for
judgment on the pleadings and held all claims directed to
patent-ineligible subject matter under 35 U.S.C. § 101. It
found the claims (1) are directed to the abstract idea of
using laws of nature governing motion to track two ob-
jects, and (2) provide no inventive concept beyond the
abstract idea. TVI appeals. We have jurisdiction under
28 U.S.C. § 1295(a)(3).
                          DISCUSSION
    We review a decision from the Claims Court granting
judgment on the pleadings de novo. Cary v. United
States, 552 F.3d 1373, 1376 (Fed. Cir. 2009). We also
review a determination that claims are not directed to
patent-eligible subject matter de novo. Enfish, LLC v.
Microsoft Corp., 822 F.3d 1327, 1334 (Fed. Cir. 2016).
    Section 101 provides that anyone who “invents or
discovers any new and useful process, machine, manufac-
ture, or composition of matter, or any new and useful
improvement thereof” may obtain a patent. 35 U.S.C.
§ 101. The Supreme Court has repeatedly emphasized
that patent protection should not extend to claims that
monopolize “the basic tools of scientific and technological
work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Mayo
Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S.
66, 71 (2012); Alice Corp. Pty. v. CLS Bank Int’l, 134 S.
Ct. 2347, 2354 (2014). Accordingly, laws of nature, natu-
6                      THALES VISIONIX INC.   v. UNITED STATES



ral phenomena, and abstract ideas are not patent-eligible
subject matter. Alice, 134 S. Ct. at 2354.
     The Supreme Court’s two-part Alice framework guides
courts in distinguishing between patent claims that
impermissibly claim the “building blocks of human inge-
nuity” and those that “integrate the building blocks into
something more.”       Id. (internal quotations omitted).
First, we “determine whether the claims at issue are
directed to a patent-ineligible concept.” Id. at 2355. If so,
we “examine the elements of the claim to determine
whether it contains an ‘inventive concept’ sufficient to
‘transform’ the claimed abstract idea into a patent-eligible
application.” Id. at 2357 (quoting Mayo, 566 U.S. at 72,
79).
    We begin our analysis at Alice step one: “whether the
claims at issue are directed to a patent-ineligible concept.”
Id. at 2355. While the two steps of the Alice framework
are related, the “Supreme Court’s formulation makes
clear that the first-stage filter is a meaningful one, some-
times ending the § 101 inquiry.” Elec. Power Grp., LLC v.
Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).
    The Supreme Court “has not established a definitive
rule to determine what constitutes an ‘abstract idea’” for
the purposes of step one. Enfish, 822 F.3d at 1334 (citing
Alice, 134 S. Ct at 2357). We have held claims ineligible
as directed to an abstract idea when they merely collect
electronic information, display information, or embody
mental processes that could be performed by humans.
Elec. Power Grp., 830 F.3d at 1353–54 (collecting cases).
At the same time, “all inventions at some level embody,
use, reflect, rest upon, or apply laws of nature, natural
phenomena, or abstract ideas.” Mayo, 566 U.S. at 71. We
must therefore ensure at step one that we articulate what
the claims are directed to with enough specificity to
ensure the step one inquiry is meaningful. Alice, 134
THALES VISIONIX INC.   v. UNITED STATES                     7



S. Ct. at 2354 (“[W]e tread carefully in construing this
exclusionary principle lest it swallow all of patent law.”).
     A number of cases are instructive as to the step one
analysis.      In Rapid Litigation Management Ltd. v.
CellzDirect, Inc., we evaluated claims for an improved
process of preserving a type of liver cell by taking previ-
ously frozen and thawed cells, separating viable cells from
non-viable ones, and recovering and refreezing the viable
cells. 827 F.3d 1042, 1045 (Fed. Cir. 2016). We held the
claims patent-eligible under step one of Alice because they
were directed to “a new and useful laboratory technique
for preserving [liver cells].” Id. at 1048. While “the
inventors certainly discovered the cells’ ability to survive
multiple freeze-thaw cycles,” they did not claim the natu-
ral law itself, but a particular application of the “natural
discovery to create a new and improved way of preserving
[liver] cells for later use.” Id.
    In Enfish LLC v. Microsoft Corp., we held claims di-
rected to a self-referential logical model for a computer
database patent-eligible under step one of Alice. 822 F.3d
at 1330. The disclosed technique enabled faster searching
and more effective storage of data than previous methods.
Id. at 1333. We found the claims directed to “a specific
improvement to the way computers operate, embodied in
the self-referential table.” Id. at 1336. We explained that
the claims are “not simply directed to any form of storing
tabular data, but instead are specifically directed to a self-
referential table for a computer database” that functions
differently than conventional databases. Id. at 1337.
   In Diamond v. Diehr, the Supreme Court confirmed
the eligibility of patent claims despite the inclusion of a
mathematical formula in a claimed method for molding
raw, uncured rubber into cured rubber products. 450 U.S.
175, 177 (1981). The claimed method used the well-
known Arrhenius equation to calculate the optimal cure
time using, among other variables, the internal tempera-
8                      THALES VISIONIX INC.   v. UNITED STATES



ture of the mold. Id. at 177 n.2. The invention improved
upon prior art molding methods by constantly measuring
the actual temperature inside the mold, recalculating the
ideal cure time, and automatically opening the press
when the ideal cure time equaled the actual time elapsed.
Id. at 178–79.
    The Supreme Court recognized that a mathematical
formula like the Arrhenius equation is not itself patent-
eligible subject matter, even if limited to a particular
technological environment or accompanied by “insignifi-
cant post-solution activity.” Id. at 191–92; see Parker v.
Flook, 437 U.S. 584, 585–86, 594–95 (1978). Nonetheless,
the Supreme Court held that the claims in Diehr covered
patent-eligible subject matter because they “describe[d] a
process of curing rubber beginning with the loading of the
mold and ending with the opening of the press and the
production of a synthetic rubber product that has been
perfectly cured—a result heretofore unknown in the art.”
Diehr, 450 U.S. at 193 n.15. It explained that claims are
patent eligible under § 101 “when a claim containing a
mathematical formula implements or applies that formu-
la in a structure or process which, when considered as a
whole, is performing a function which the patent laws
were designed to protect.” Id. at 192. In terms of the
modern day Alice test, the Diehr claims were directed to
an improvement in the rubber curing process, not a
mathematical formula. 2
    For the purpose of evaluating patent eligibility, the
’159 patent claims are nearly indistinguishable from the
claims at issue in Diehr. Claim 1, the independent sys-
tem claim, requires: (1) a first inertial sensor mounted on


    2    Diehr preceded the evolution of the Supreme
Court’s two-step framework and therefore did not sepa-
rate its analysis into the two Alice steps. We do not hold
that Diehr is instructive precedent only for Alice step one.
THALES VISIONIX INC.   v. UNITED STATES                   9



the tracked object; (2) a second inertial sensor mounted on
the moving platform; and (3) an element that uses the
data from the two inertial sensors to calculate the orien-
tation of the tracked object relative to the moving plat-
form, as disclosed in the specification. Claim 22, the
independent method claim, requires: (1) a first inertial
sensor on a tracked object; (2) a second inertial sensor on
the moving platform; and (3) the determination of orienta-
tion of the tracked object “based on” the signals from the
two inertial sensors, as disclosed in the specification. The
navigation equations in the ’159 patent are derived from
this particular arrangement of sensors. ’159 patent at
7:41–8:55. While the claims utilize mathematical equa-
tions to determine the orientation of the object relative to
the moving reference frame, the equations—dictated by
the placement of the inertial sensors and application of
laws of physics—serve only to tabulate the position and
orientation information in this configuration. This ar-
rangement is analogous to the claims in Diehr, which
required the temperature measurement “at a location
closely adjacent to the mold cavity in the press during
molding.” Diehr, 450 U.S. at 179 n.5. Just as the claims
in Diehr reduced the likelihood that the rubber molding
process would result in “overcuring” or “undercuring,” id.
at 187, the claims here result in a system that reduces
errors in an inertial system that tracks an object on a
moving platform.
    The ’159 patent claims provide a method that elimi-
nates many “complications” inherent in previous solutions
for determining position and orientation of an object on a
moving platform. ’159 patent at 5:62–6:32. Because the
motion of a moving platform like a plane “is more dynam-
ic and unpredictable than the earth’s rotation,” a tradi-
tional system (which measured inertial data with respect
to the earth) had difficulty accurately calculating inertial
data of an object on a moving platform. Id. at 5:60–6:16.
Though the unconventional utilization of inertial sensors
10                    THALES VISIONIX INC.   v. UNITED STATES



as specified by the ’159 patent “may seem somewhat
strange” to those within the field, id. at 7:19–21, this
combination of sensor placement and calculation based on
a different reference frame mitigates errors by eliminat-
ing inertial calculations with respect to the earth. Id. at
7:41–8:41. The resulting system works with any type of
moving platform and is simpler to install than conven-
tional systems. Id. at 7:5–8. The system is also benefi-
cially self-contained: it requires no external information
about the orientation or position of the platform. Id. at
8:34–41, 11:34–38.
     These claims are not merely directed to the abstract
idea of using “mathematical equations for determining
the relative position of a moving object to a moving refer-
ence frame,” as the Claims Court found. Thales, 122 Fed.
Cl. at 252. Rather, the claims are directed to systems and
methods that use inertial sensors in a non-conventional
manner to reduce errors in measuring the relative posi-
tion and orientation of a moving object on a moving refer-
ence frame. At step one, “it is not enough to merely
identify a patent-ineligible concept underlying the claim;
we must determine whether that patent-ineligible concept
is what the claim is ‘directed to.’” Rapid Litig., 827 F.3d
at 1050. Just as a natural law can be utilized to create an
improved laboratory technique for preserving liver cells,
id. at 1048, so can the application of physics create an
improved technique for measuring movement of an object
on a moving platform. Just as claims directed to a new
and useful technique for defining a database that runs on
general-purpose computer equipment are patent eligible,
Enfish, 822 F.3d at 1337–38, so too are claims directed to
a new and useful technique for using sensors to more
efficiently track an object on a moving platform. That a
mathematical equation is required to complete the
claimed method and system does not doom the claims to
abstraction.
THALES VISIONIX INC.   v. UNITED STATES                  11



    We hold that the ’159 patent claims at issue in this
appeal are not directed to an abstract idea. The claims
specify a particular configuration of inertial sensors and a
particular method of using the raw data from the sensors
in order to more accurately calculate the position and
orientation of an object on a moving platform. The math-
ematical equations are a consequence of the arrangement
of the sensors and the unconventional choice of reference
frame in order to calculate position and orientation. Far
from claiming the equations themselves, the claims seek
to protect only the application of physics to the unconven-
tional configuration of sensors as disclosed. As such,
these claims are not directed to an abstract idea and thus
the claims survive Alice step one.
    Because we find the claims are not directed to an ab-
stract idea, we need not proceed to step two. Alice, 134 S.
Ct. at 2355; Enfish, 822 F.3d at 1339. The claims are
patent eligible under 35 U.S.C. § 101.
                         CONCLUSION
    For the foregoing reasons, we reverse the Claims
Court’s determination that the ’159 patent claims patent-
ineligible subject matter and remand for further proceed-
ings.
            REVERSED AND REMANDED